997 So. 2d 1169 (2008)
Ariel BUENO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-64.
District Court of Appeal of Florida, Third District.
December 10, 2008.
Ariel Bueno, in proper person.
Bill McCollum, Attorney General and Richard L. Polin, Chief Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and RAMIREZ and LAGOA, JJ.
Prior report: 970 So. 2d 835.
PER CURIAM.
Affirmed. See Moore v. Peavey, 729 So. 2d 494 (Fla. 5th DCA 1999); see also Cuesta v. State, 929 So. 2d 648 (Fla. 3d *1170 DCA 2006); Moore v. Wilson, 795 So. 2d 101 (Fla. 3d DCA 2001).